Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachel L.I. Davis on 7/11/2022.
1. The title to be changed to “METHOD OF FORMING A FINFET DEVICE BY IMPLANTATION THROUGH CAPPING LAYER”.

Response to Arguments
Applicant’s argument: “Consequently, the separate applications in this patent family - the present application, which is a divisional of U.S. Patent No. 10,727,319, which is a divisional of U.S. Patent No. 9,570,587 - are the result of restriction requirements imposed by the USPTO, and 35 U.S.C. § 121 provides that, "the inventor shall not be prejudiced by having complied with those requirements." Accordingly, Applicant submits that MPEP § 804.01 prohibits non-statutory double patenting rejections based on U.S. Patent No. 9,570,587 for Claims 1-4, 8, 10, 13, 16-18, and 20 of the present application”, page 9, dated 4/12/2022, with respect to the double patent rejection(s) dated 1/18/2022 of claim(s) 1-20 has been fully considered and persuasive.  Current application ‘609 contains “implantation process that injects dopants through the capping layer and into the source region of the fin and the drain region of the fin” in claim 1 or “performing an implantation process that injects germanium dopants through the capping layer and into the source region of the fin and the drain region of the fin” in claim 10 or “performing an implantation process that injects dopants through the silicon nitride capping layer and into the source region of the silicon fin and the drain region of the silicon fin” in claim 16 which belongs to the withdrawn Invention B and Invention C of the parent case 15/430063.
Therefore, the double patenting rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1 or 10 or 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the implantation process and the annealing process are controlled to achieve a desired depth and a desired location of a pinchoff point in the source region of the fin and the drain region of the fin, wherein dislocations in the source region of the fin and the drain region of the fin propagate from the pinchoff point along one or more planes” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2012/0018730 A1 (“Kanakasabapathy”) is hereby cited as the closest prior art. Figures 1-17 of Kanaksabapathy discloses FINFET precursor (12), fin (22,22’), substrate (14), isolation feature (16), capping layer (32), implantation process (112), amorphous region (para 60), recrystallization and gate structure (24).
However, the above prior art by itself or in combination with other arts does not teach the above allowable limitation for claim 1 or claim 10 or claim 16. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1,10,16 are allowed.
Dependent claims 2-9,11-15,17-20 are allowed as those inherit the allowable subject matters from claim 1,10,16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819